Title: To John Adams from C. W. F. Dumas, 29 March 1782
From: Dumas, Charles William Frederic
To: Adams, John


Copie de la Résolution de leurs Nobles et Grandes Puissances les Seigrs. Etats d’Hollde et de West-frise.



 
  
   Die Veneris 29 Maart 1782
  
  Is goed gevonden en verstaen, dat de zaak van wegens hun Edele Groot Mog. ter Generaliteit daarheen zal worden gedirigeerd, en daarop ten Sterksten geinsteerd, dat de Heer Adams als Afgezant van de Vereenigde Staten van America ten spoedigsten by hun Hoog-Mog: moge worden geadmitteerd en erkent; En word de Raad-Pensionaris gelast, den voorschreven Heer Adams van de ze hun Ed. Gr. Mog. Resolutie onder de hand te informeeren.
 
 
  Traduction
  
   Vendredi 29 Mars 1782
  
  Il a été trouvé bon et arrêté, que l’affaire soit dirigée de la part de leurs Nobles et Gr. Puissces à la Généralité à telle fin, et que l’on y insiste de la maniere la plus forte, pour que Mr. Adams soit admis et reconnu au plutôt par leurs H.P. comme Envoyé des Etats-Unis d’Amerique; Et le Conseiller Pensionaire est chargé, de donner connoissance sous main au susdit Sr. Adams de cette Résolution de leurs Nobles et Grandes Puissances.
 



 

La haie 29e. Mars 1782
Monsieur

En attendant que Mr. le Gr. Pensionaire fasse ce dont il est chargé, en vous informant officiellement ou ministeriellememt de la Résolution ci-dessus, qui m’a été communiquée par notre Ami, je vous en envoie en mon propre et privé nom la copie et la traduction, sans préjudice de ce que vous en apprendrez de la part de Mr. de Bleyswyk-même. Il envoya hier son Secretaire chez moi, pour savoir si vous étiez ici. Je répondis que vous étiez à Amsterdam, que vous veniez quelquefois ici sur la fin de la Semaine, mais que je doutois que vous fissiez le voyage cette fois, parce que vous m’aviez dit avoir des affaires à Amsterdam. Aujourd’hui le Secretaire est revenu me prier de passer chez son Maître demain matin à dix heures et demie.
Je le ferai, déterminé cependant à ne pas recevoir une informa­tion verbale pour vous la transmettre, ni autre commission que de vous acheminer une Lettre, s’il m’en remet une pour V. E. Car ceci est une formalité, entre vous Monsieur et lui; et je ne suis nullement qualifié pour recevoir ce qui n’est dû qu’à Vous dans ce cas. D’un autre côté, je crois que l’on ne doit pas vous donner la peine d’un voyage ici pour cela seul, lorsque l’on peut S’acquitter de la Commission par Ecrit, comme ont fait les Frisons. Je consulterai encore ce soir nos amis là-dessus; et si je ne vous dis rien de plus là-dessus demain, c’est qu’ils auront approuvé mon idée.

Je suis avec grand respect, Monsieur Votre très-humble & très obéissant serviteur
Dumas

